Citation Nr: 1202080	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  92-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder, gallbladder disease, or pancreatitis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder, from February 26, 1991 to May 19, 1999.

4.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for left ankle disorder.


REPRESENTATION

Appellant represented by:	Leo P. Dumbrowski, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a November 1991 rating decision, the RO denied service connection for a left ankle disorder, posttraumatic stress disorder (PTSD) and "stomach disorder."  The Veteran appealed these issues.

In a December 1991 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for gallbladder disease, and in March 1994 (following the publication of new regulations pertaining to Agent Orange related diseases) the RO again denied service connection for pancreatitis.

The Veteran perfected an appeal of the RO's November 1991 denial of service connection for a "stomach disorder," but he did not separately perfect an appeal of the RO's denials of service connection for gallbladder disease and pancreatitis.  In his February 1992 substantive appeal, however, he defined the disabilities for which he had claimed service connection as a "stomach disorder" as the gallbladder disease and pancreatitis.

In December 1994, the Board remanded the case for additional evidentiary development.

While the case was pending at the RO, the RO issued an April 1997 rating decision which granted service connection for a left ankle disorder and for PTSD, each rated separately as 10 percent disabling, effective February 26, 1991.

In an August 1997 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's left ankle disorder, effective from February 26, 1991.  The Veteran perfected an appeal of the initial ratings assigned for the left ankle disorder and PTSD.  

In September 1999, the RO increased the rating for PTSD from 10 to 50 percent, effective June 9, 1999.  The Veteran stated in October 1999 that he was satisfied with the 50 percent rating assigned for PTSD, effective June 9, 1999, which the Board construed as a withdrawal of his appeal on that issue.  He does contend, however, that a higher rating is still warranted for his PTSD prior to June 9, 1999, which the RO later revised to May 19, 1999.  

In an August 2001 rating decision, the RO denied entitlement to service connection for diabetes mellitus based on the substantive merits of the claim.

In a December 2003 decision, the Board found that new and material evidence was submitted to reopen the claim of entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder, gallbladder disease, or pancreatitis.  The Board then denied that claim and entitlement to service connection for diabetes mellitus on the merits.  

The Board's December 2003 decision also remanded the Veteran's claims for increased evaluations for left ankle disorder, and for PTSD, from February 26, 1991 to May 19, 1999, for further development and consideration.

The Veteran appealed the Board's December 2003 decision concerning his stomach disorder and diabetes mellitus to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2006, the Court remanded these issues to the Board for further development and readjudication.

In May 2006, the RO increased the evaluation assigned to the left ankle disorder from 30 to 40 percent, effective from April 1, 2005.  The Veteran was in receipt of temporary total ratings for the left ankle disability from January 26, 2004, to March 31, 2005, and from December 15, 2008, to May 31, 2008.  

In January 2008, the Board remanded the Veteran's claims seeking entitlement to service connection for a stomach disorder and for diabetes mellitus. 

In January 2010, the Board issued a decision which denied an increased evaluation for the Veteran's left ankle disorder.  The Board also remanded for further development the issues of entitlement to an initial evaluation in excess of 10 percent for PTSD, from February 26, 1991 to May 19, 1999, and entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for left ankle disorder for further development and consideration.


FINDINGS OF FACT

1.  The Veteran's current gastrointestinal disorder, diagnosed as cholecystitis and pancreatitis, status post partial pancreatectomy, cannot be reasonably disassociated from his military service.

2.  The Veteran's current diabetes mellitus, type II, cannot be reasonably disassociated from his military service, including his inservice exposure to herbicides.

3.  From February 26, 1991 to May 19, 1999, the Veteran's PTSD was not manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, or psychoneurotic symptoms which result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  During this time frame, the Veteran's PTSD was manifested by normal speech, neutral to irritable mood, mildly restricted affect, impaired insight and judgment, logical thought process, no suicidal or homicidal ideations, no delusions or hallucinations, normal psychomotor activity, and complaints of recurrent nightmares, intrusive thoughts, and being easily startled.

4.  The diagnostic criteria used in evaluating the Veteran's service-connected left ankle disorder reasonably describe or contemplate the severity and symptomatology of that condition.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, diagnosed as cholecystitis and pancreatitis, status post partial pancreatectomy, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for an evaluation in excess of 10 percent for PTSD, from 
February 26, 1991 to May 19, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2011); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 

4.  The criteria for an extraschedular evaluation under 38 C.F.R. § 3.321(b) for left ankle disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4,71a, Diagnostic Code 5270 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board's is granting service connection for a gastrointestinal disorder and for diabetes mellitus.  No conceivable prejudice to the Veteran could result from the decision to grant service connection for those disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's claims for an increased initial evaluation for PTSD and entitlement an extraschedular evaluation under 38 C.F.R. § 3.321(b) for left ankle disorder arise from the initial grants of service connection for PTSD and left ankle disorder.  Accordingly, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was further provided with multiple VA examinations to determine the severity of his PTSD and left ankle disorder during the course of this appeal, including VA examinations for PTSD in May 1997 and August 1998; and VA examinations for joints in May 1997, July 1999, January 2000, October 2002, May 2006, July 2006 and June 2010.  These VA examinations were conducted by VA examiners who reviewed the Veteran's claims file, the history of the conditions with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that any of these examinations were inadequate.  

There is no sign in the record that additional evidence relevant to the issues being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Pursuant to the Board's June 2010 remand, the RO referred the Veteran's case to the Director of the Compensation and Pension Service for extraschedular rating consideration for the left ankle disorder, which was completed in November 2010.  The RO also readjudicated the Veteran's claim for an increased evaluation for PTSD under the current and former version of the diagnostic code used in evaluating PTSD in a September 2011 supplemental statement of the case.  Given these actions, the RO has complied with the Board's June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

The Veteran is seeking service connection for a gastrointestinal disorder, claimed as a stomach disorder, gallbladder disease, or pancreatitis; and service connection for diabetes mellitus.  He attributes these conditions to his inservice exposure to Agent Orange.  He also contends that he has had ongoing stomach pains since his military service.

The Veteran served on active duty in the Army from August 1965 to August 1967, including service in the Republic of Vietnam.  His August 1967 separation examination report noted essentially normal findings throughout.  A medical history report completed at that time noted his history of frequent indigestion while in Vietnam.

An April 1969 hospitalization report noted the Veteran's history of left flank pain following a fall.  The report also noted that the Veteran's anxiety and depression were a major feature in his illness.  Physical examination of the abdomen revealed a small ecchymosis in the left flank and tenderness on palpation of the left flank.  An April 1969 intravenous pyelogram report noted the Veteran's history of pain in the left mid aspect of the abdomen, and no history of stones.  Examination findings revealed no intrinsic lesion in the upper urinary tract.  Discharge diagnoses included neurotic depressive reaction and exogenous obesity.  

An October 1970 hospitalization report noted the Veteran's complaints of upper epigastric pain.  The report noted that he had drunk four or five beers the day before.  The report also stated, "[w]e are confident of the diagnosis of acute pancreatitis but have been unable to find any of the usual precipitating causes."

An April 1971 hospitalization report noted that the Veteran was treated for a second attack of acute pancreatitis.  The report noted that no obvious precipitating causes were found, apart from his obesity and alcohol intake.

A July 1971 private treatment letter noted that the Veteran had a history compatible with acute pancreatitis, the etiology of which was undetermined.  

In June 1971, the Veteran was hospitalized for his third episode of acute pancreatitis.  

A July 1971 private treatment report noted that the Veteran had a history compatible with acute pancreatitis of unknown etiology.  The Veteran subsequently underwent exploratory surgery, which included biopsies from the pancreas and gallbladder that revealed slight chronic pancreatitis and chronic cholecystitis.  

In October 1972, the Veteran filed his original claim seeking service connection for gallbladder disease and unknown illness.

A January 1973 private hospitalization report noted the Veteran's complaints of recurrent pancreatitis, with some epigastric discomfort and abdominal cramping.  The report noted that this condition was not precipitated by alcohol, which he vigorously denied taking over the last year.

A January 1973 operative report noted that the Veteran underwent an exploratory laparotomy, common duct exploration, duodenotomy and pancreatic sphincterotomy.  The hospitalization report noted a discharge diagnosis of chronic pancreatitis with partial stenosis by stricture of main pancreatic duct and apparent chronic complete obstruction of accessory pancreatic duct draining head of the pancreas.  

A January 1978 private treatment report noted that the Veteran was a know diabetic for the past year.  An April 1979 hospitalization report noted the Veteran's history of diabetes mellitus for the past three years.  

A September 1979 private treatment letter noted that the Veteran was first treated for diabetes mellitus in the spring of 1978.  

On a September 1984 Agent Orange Claim form, the Veteran reported that he started to have severe upper stomach pains after his discharge from the service.  He indicated that his doctor initially did not think much of this condition, attributing it to a nervous condition.  The Veteran also reported having been diagnosed with diabetes mellitus in 1976, and indicated that he had been told this would happen after having his pancreas removed.

An August 1990 hospitalization report noted that the Veteran had several attacks of abdominal pain before 1971.  The report also noted that he had no past history of alcoholism.  

In a March 1991 statement, the Veteran reported having severe stomach pains during service.  He indicated that he was told this condition was heartburn, and reported that it continued to worsen ever since.  The Veteran also reported that he was told he would become a diabetic 4 to 5 years after having his pancreas removed.

In February 2000 and October 2001 letters, H.W., M.D., opined that the Veteran's pancreatitis was induced by his inservice exposure to Agent Orange, and as a result of his subsequent pancreatectomy, the Veteran developed insulin dependent diabetes mellitus and malabsorbtion.  In support of this opinion, Dr. W. noted that there were no pre-disposing conditions to his chronic pancreatitis, in particular no alcoholism or gallstones as the Veteran had had a cholecystectomy prior to his onset of pancreatitis.  

At an October 2001 hearing, the Veteran testified that he sought treatment on multiple occasions for stomach pain during service.  He also testified that he sought treatment for this condition shortly after service, including in 1967, but that these records could not be obtained.

In January 2003, the Veteran submitted a statement indicating that no one in his family has ever had diabetes mellitus, and that he must have diabetes mellitus, type II.

An undated letter from H.W., M.D., noted that data supported an association between Agent Orange and pancreatic disease.  

An April 2006 VA treatment report noted a diagnosis of diabetes mellitus most likely related to Agent Orange exposure.  

A July 2007 opinion letter was received from L.C., M.D.  In the letter, Dr. C opined that pancreatomy, per se, is a rare cause of diabetes mellitus as pancreatic islet cells that produce insulin are usually the last to fail.  Dr. C. noted that the only risk factor that the Veteran reliably had to lead to diabetes mellitus is his inservice exposure to Agent Orange.  In support of this opinion, Dr. C noted that the mean onset from chronic pancreatitis and its relapsing and remitting inflammatory and fibrotic changes to diabetes mellitus was 19.8 years.  Accordingly, Dr. C. noted that the timing of the Veteran's exposure to Agent Orange makes it a much more statistically likely cause of the Veteran's diabetes mellitus.   Dr. C. further opined that the Veteran's mediated immune inflammatory process, which includes chronic pancreatitis, was most likely started by the inflammation caused by Agent Orange exposure.  In support of this contention, Dr. C. noted that the Veteran had no demonstrated family history or genetic risks for this disorder, and did not have the typical environmental risk factors modifiable such as gall stones or alcoholism.

A July 2008 private treatment letter was received from H.S., M.D.  In the letter, Dr. S reported that after looking at the Veteran's claims file, that the Veteran's pancreatitis was not etiologically related to alcohol.  

In July 2008, a VA examination for diabetes mellitus was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  Based upon a review of the claims file and examination of the Veteran, the VA examiner opined that the Veteran's recurrent pancreatitis was the result of his gallbladder disease, chronic cholecystitis, which appeared acalculus and which then affected the pancreatic head and ductal drainage system.  The examiner noted that the Veteran may have been drinking alcohol at that time and this may have played a role in the development of his recurrent pancreatitis, although there appears to be some controversy regarding this.

The VA examiner further opined that the Veteran's diabetes mellitus was not type II diabetes.  In support of this conclusion, the VA examiner noted that the Veteran developed diabetes mellitus at a younger age, and the record clearly and repeatedly indicates that the clinicians who treated him considered the development of his diabetes as being caused by his recurrent pancreatitis and status post partial pancreatectomy.

A January 2011 VA treatment report noted a diagnosis of diabetes mellitus, type II.  

An October 2011 VA medical opinion noted that it was less likely as not that the Veteran's current gallbladder condition is related to his military service.  In support of this conclusion, the VA examiner noted that the Veteran had a history of alcohol abuse with repeated pancreatitis, that there is no research linking cholecystitis and exposure to herbicides, and "despite the possibility of a secondary relation of alcohol abuse and any post war psychiatric condition, it has always been this Veteran's personal choice to abuse alcohol.

A November 2011 private treatment letter from R.S., M.D., noted that the Veteran has multiple problems, including diabetes mellitus, type II.

Recent private and VA examinations establish that the Veteran's gastrointestinal disorder has been diagnosed as cholecystitis and pancreatitis, status post partial pancreatectomy.  Moreover, while there is some conflicting evidence as to whether the Veteran has diabetes mellitus, type I or type II, an October 2006 Order by the United States Court of Veterans Appeals (Court) found that the Veteran has diabetes mellitus which entitles him to the presumption that the condition is service-connected based upon inservice exposure to herbicides, including Agent Orange.  Accordingly, the Veteran has been shown to currently have diabetes mellitus, type II.

The Veteran's statements are competent to relate a history of having stomach problems during service, and in the years thereafter.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In reviewing the evidence of record, the Veteran has reported a competent and credible history of inservice stomach pains, which is supported by the service treatment records obtained.  The Veteran has also reported that he continued to have these stomach pains following his discharge from the service.  

Less than two years after service, the Veteran is shown to have been treated for left flank pain, and less than three years after service, he developed cholecystitis and pancreatitis, which has continued to exist ever since.

The law does not require evidence of these conditions in service.  Instead, there need only be a basis for attributing a current disorder to an injury or disease in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The evidence raises a reasonable doubt as to whether the Veteran's current conditions were incurred during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Specifically, there is a significant amount of evidence indicating that the Veteran had ongoing stomach pains which began in service and continued thereafter until his eventual diagnoses of cholecystitis and pancreatitis.  This evidence is not outweighed by the medical opinions of record linking the Veteran's pancreatitis to alcohol, particularly when the early treatment records noted that the etiology of this condition was unknown, no diagnosis of alcoholism is shown, and these opinions gave little to no consideration of the Veteran's contentions of ongoing stomach pain.  The Board also finds that the presumption of service connection for diabetes mellitus, type II, has not been rebutted in this case as the evidence to the contrary is in equipoise. 

Accordingly, resolving all doubt in the Veteran's favor, service connection for a gastrointestinal disorder, diagnosed as cholecystitis and pancreatitis, status post partial pancreatectomy, and for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Increased Evaluation for PTSD from February 26, 1991 to May 19, 1999

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected PTSD, from February 26, 1991 to May 19, 1999.  The regulations used in evaluating PTSD were amended during this time frame.

Effective February 3, 1988, PTSD, also referred to in prior years as post-traumatic stress neurosis under Diagnostic Code 9411, had been added to the list of psychoneurotic disorders recognized by VA.  The schedular criteria to rate these disorders was revised.  See 38 C.F.R. § 4.132, Diagnostic Codes 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  A 10 percent rating was assigned when there was less than the criteria for a 30 percent disability rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  Id.  A 30 percent rating was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  Id.  A 50 percent evaluation required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  Id.  A 70 percent evaluation required that the veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Id.  A 100 percent evaluation requires the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or demonstrably unable to obtain or retain employment.  Id. 

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree."  See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C.A. § 7104(c).

Under the amended criteria, effective from November 7, 1996, PTSD is rated 10 percent when it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A 30 percent evaluation is assigned where there is disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  A 50 percent evaluation is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  A rating of 100 percent is warranted for PTSD where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The amended regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 to 40 denotes behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or an inability to function in almost all areas.  Id. DSM-IV at 46-47.

The RO has considered the Veteran's claim under the current criteria, effective on November 7, 1996, and the prior criteria, effective from February 3, 1988.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 53 Fed. Reg. 1441 (January 19, 1988); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Accordingly, there is no prejudice to the veteran for the Board to apply the regulatory provisions which are at issue in our appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 1997, the RO issued a rating decision which granted service connection at a 10 percent initial evaluation for PTSD, effective February 26, 1991.  This evaluation remained in effect through May 19, 1999.

In September 1991, a VA examination for mental disorders was conducted.  The Veteran reported having recurrent nightmares, intrusive thoughts and flashbacks of his combat experiences.  He reported being nervous and easily startled at times.  He stated that these problems had not significantly interfered with his ability to function, although he has been markedly distressed at times.  The report noted that the Veteran was working for the post office, where he had been employed for the past 15 years.  Mental status examination revealed the Veteran to be appropriately groomed and attired, alert and oriented, and cooperative.  His speech was fluent and goal directed, his mood neutral, and affect mildly restricted.  The report noted that his insight and judgment were good, thought processes were logical, and there was no evidence of delusional thinking.  He denied having any perceptual disturbances, and he had no suicidal or homicidal ideations.  The report concluded with a diagnosis of PTSD.  

In May 1997, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that he had been employed with the postal service for the past 20 years, that he had been married for 24 years, and that they had two children together.  The Veteran reported that he was not currently being followed by a psychiatrist or counselor, and denied ever having been placed on psychiatric medication or ever having been hospitalized for psychiatric reasons.  Mental status examination revealed the Veteran to be alert and oriented.  The report noted that his mood was irritable and his affect congruent, but constricted.  He displayed poor eye contact, was dressed casually and groomed well.  The report noted that his speech was normal, and that his answers to questioning were vague.  The report noted that an exaggerated startle response was notable, and that his psychomotor activity was within normal limits.  The Veteran denied having any suicidal or homicidal ideation; his thoughts were coherent, logical and goal oriented; and there was no evidence of psychotic symptoms.  The report noted that his memory, insight and judgment appeared intact.  The report concluded with an impression of PTSD, mild, and listed a GAF score of 65 to 70.  The VA examiner further noted that the Veteran's biggest disability in life relates to his physical problems, including pain.  

In an August 1997 statement, the Veteran reported that he has nightmares and intrusive thoughts daily.  

In August 1998, a VA examination for PTSD was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's complaints of frequent nightmares, as well as daily intrusive thoughts of his military service.  The Veteran also reported anger problems, difficulty sleeping, and being easily startled.  The Veteran indicated that he was not currently seeing a psychiatrist or psychologist or taking any psychiatric medications.  A mental status examination revealed the Veteran to be alert and oriented, dressed casually, and with good grooming and hygiene.  The report noted that his psychomotor activity was decreased, eye contact was fair, mood was neutral, and affect was irritated.  His speech was slow and quiet, but logical and goal directed.  He denied any current suicidal or homicidal ideation, and no delusions or hallucinations.  His insight and judgment were listed as impaired.  The report concluded with a diagnosis of PTSD, and listed a GAF score of 65, both at the time of the examination and over the past year.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's PTSD during any period of time from February 26, 1991 to May 19, 1999, under either the former or amended rating codes.

From February 26, 1991 to May 19, 1999, the Veteran's PTSD was manifested by normal speech, neutral to irritable mood, mildly restricted affect, impaired insight and judgment, logical thought process, no suicidal or homicidal ideations, no delusions or hallucinations, normal psychomotor activity, and complaints of recurrent nightmares, intrusive thoughts, and being easily startled.

From February 26, 1991 to May 19, 1999, the Veteran had not sought any treatment for this condition, and remained employed with the postal service.

The Veteran's PTSD was not shown to be manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  Accordingly, from February 26, 1991 to May 19, 1999, an increased evaluation is not warranted under the prior regulation used in rating PTSD.  See 38 C.F.R. § 4.132, Diagnostic Codes 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  

Moreover, an evaluation in excess of 10 percent is not warranted under the amended regulation, effective from November 7, 1996. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  From November 7, 1996 to May 19, 1999, the Veteran's PTSD was shown to have been manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or by symptoms controlled by continuous medication.  The May 1997 VA examination concluded with a diagnosis of PTSD, mild.  In addition, VA examinations for PTSD in May 1997 and August 1998 noted GAF scores ranging from 65 to 70.

The evidence does not show a disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  

The preponderance of the evidence is against the claim under both the former and amended diagnostic codes; there is no doubt to be resolved; and an increased evaluation in excess of 10 percent is not warranted at any time from February 26, 1991 to May 19, 1999.

Consideration has also been given to whether this evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation is not inadequate.  An increased evaluation is provided for certain manifestations of this condition, but the medical evidence reflects that those manifestations are not present.  Pursuant to the former diagnostic code, a 30 percent rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  Since November 7, 1996, a 30 percent rating was warranted for a disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  As noted above, symptoms of this severity are not shown at any point from February 26, 1991 to May 19, 1999.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

D.  Entitlement to an Extraschedular Evaluation 
Under 38 C.F.R. § 3.321(b) for Left Ankle Disorder

The Veteran is in receipt of a 30 percent rating for the left ankle disability, before January 26, 2004, and a 40 percent rating from April 1, 2005.  He is seeking entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for his left ankle disorder.  

The RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

A September 2010 memorandum in the Veteran's claims file noted that the Veteran's left ankle disorder was referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation. 38 C.F.R. § 3.321(b)(1).   

A November 2010 decision by the Director of Compensation and Pension Service found that the Veteran's left ankle disorder was not entitled to an extraschedular evaluation.  The decision noted that the Veteran's left ankle disorder was not manifested by unusual or exceptional disability pattern, and that the evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected left ankle disorder is not wholly contemplated by the criteria utilized to assign his current evaluations.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation, the maximum rating provided for under Diagnostic Code 5270, requires ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

Before January 26, 2004, when the left ankle disorder was assigned a 30 percent evaluation, the preponderance of the evidence shows that the left ankle disorder was not manifested by either ankylosis or nonunion of the tibia or fibula.  No treatment record or examination report, prior to January 2003, when the Veteran underwent surgical fusion of the left ankle, shows that the left ankle joint was ankylosed.  A May 1997 VA examination noted that the Veteran had left ankle range of motion of dorsiflexion reduced 7 degrees, normal plantar flexion of 40 degrees, and inversion and eversion were within normal limits and symmetrical with the right ankle.  On VA examination in January 2000, the Veteran had left ankle range of motion to neutral on dorsiflexion, and 50 degrees of plantar flexion.  A VA medical examination in October 2002 revealed left ankle range of motion of to 10 degrees of dorsiflexion and 0 to 30 degrees of plantar flexion.  The Veteran subsequently presented a medical report from a private physician in which the physician indicated that the Veteran had no movement in the left ankle.  The physician did not, however, describe any physical examination of the left lower extremity.  

Prior to January 26, 2004, a 30 percent evaluation was assigned for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  As noted above, the Veteran's left ankle disorder exhibited motion throughout most, if not all, of this period.  Moreover, the 30 percent evaluation contemplates ankylosis of the ankle in a favorable position, and this reasonably describes or contemplates the severity and symptomatology of a Veteran's service-connected left ankle disability during this time frame.

From April 1, 2005, the 40 percent evaluation assigned is the maximum rating provided for under Diagnostic Code 5270.  This rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Although a higher rating is not warranted for this condition, the diagnostic criteria applied reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected left ankle disability.  A January 2010 orthopedic treatment report noted that the Veteran reported being unable to dorsiflex his left foot, but was able to planter flex.  Moreover, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation provided for amputation at that level under Diagnostic Code 5165.  

As the diagnostic criteria applied to the Veteran's left ankle disorder reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability, entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for left ankle disorder is not warranted.



ORDER

Service connection for a gastrointestinal disorder, claimed as a stomach disorder, gallbladder disease, or pancreatitis, is granted.

Service connection for diabetes mellitus is granted.

An initial evaluation in excess of 10 percent for posttraumatic stress disorder, from February 26, 1991 to May 19, 1999, is denied.

An extraschedular evaluation under 38 C.F.R. § 3.321(b) for left ankle disorder is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


